NO. 07-02-0198-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                SEPTEMBER 11, 2002

                         ______________________________


                           ROBERT BRITTON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2002-438951; HONORABLE CECIL PURYEAR, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      On August 12 and August 27, 2002, appellant Robert Britton corresponded with the

Court indicating that he no longer wishes to prosecute his appeal. In a letter dated

September 5, 2002, appellant’s attorney concurred with appellant’s notice to dismiss the

appeal.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2